DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 9-11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2018/0373406 A1, hereinafter referred as “Yan”) in view of Abe (US 2013/0002581 A1, hereinafter referred as “Abe”).
 	Regarding claim 1, Yan discloses a touchscreen-based control method performed at a mobile terminal having one or more processors and memory storing a plurality of programs to be executed by the one or more processors (¶0018 discloses an electronic device is provided, which includes: a processor; and a memory, arranged to store at least one executable instruction of the processor, and the processor is arranged to execute the at least one executable instruction), comprising: 
 	detecting, by the mobile terminal, a touch operation on a touch button on a touchscreen of the mobile terminal (¶0050-¶0051 discloses a touch operation of the skill icon (for example, the skill icon 130) with a finger of the player is detected); 

 	determining a current touch location (Abstract discloses a position of a current touch point of the touch operation is obtained in real time)…; and 
 	canceling, by the mobile terminal, the to-be-performed operation in accordance with a determination that the current touch location of the touch operation is inside a control cancellation area displayed on the touchscreen (¶0017 and ¶0064 discloses when detecting that the position of the current touch point of the touch operation is within a range of the cancellation response region, cancel release of a skill, or, when detecting that a position of an ending, touch point of the touch operation is within a range of the cancellation response region, cancel release of a skill)…
 	Yan doesn’t explicitly disclose a current touch strength of the touch operation; and the current touch strength of the touch operation is greater than or equal to a preset threshold.
 	However, in a similar field of endeavor, Abe discloses a current touch strength of the touch operation (Fig. 2 and ¶0030 discloses ‘when the data based on a press satisfies the cancellation standard’ may be, for example, by using the standard for canceling the predetermined operation as a cancellation threshold, ‘when the data based on a press detected by the press detection unit 13 is equal to or higher than the cancellation standard’); and the current touch strength of the touch operation is greater 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan for the purpose of having multiple confirmations for canceling an operation so that operability may be further enhanced.
	Regarding claim 2, Yan discloses the control method according to claim 1, further comprising: performing, by the mobile terminal, the to-be-performed operation in accordance with a determination that a location at which the touch operation is released is outside the control cancellation area (¶0064 discloses when the position of the ending touch point of the touch operation is outside the range of the cancellation response region, the skill release position or direction is determined according to the ending touch point of the touch operation, then the skill is released).
	Regarding claim 9, Yan discloses the control method according to claim 1, wherein the control cancellation area is an area formed by splicing a plurality of specified geometric shapes (¶0045 discloses shape of the cancellation response region 160 may be… a regular polygon such as… a hexagon (i.e., formed by splicing other geometric shapes)).
 	Regarding claim(s) 10, this/these apparatus claim(s) has/have similar limitations as method claim(s) 1, and therefore rejected on similar grounds.
 	Further, Yan discloses a mobile terminal comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the mobile terminal 
	Regarding claim(s) 11, this/these apparatus claim(s) has/have similar limitations as method claim(s) 2, and therefore rejected on similar grounds.
 	Regarding claim(s) 17, this/these apparatus claim(s) has/have similar limitations as method claim(s) 1, and therefore rejected on similar grounds.
	Further, Yan discloses non-transitory computer readable storage medium (¶0080-¶0081 discloses a computer-readable storage medium) storing a plurality of machine readable instructions (¶0080 discloses least one program may be used by or used in combination with an instruction execution system, device or apparatus) in connection with a mobile terminal having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the mobile terminal to perform a plurality of operations (¶0019 discloses a computer-readable storage medium is provided, on which at least one computer program is stored, the at least one computer program being executed by a processor).
	Regarding claim(s) 18, this/these CRM claim(s) has/have similar limitations as method claim(s) 2, and therefore rejected on similar grounds.
	
4. 	Claims 3, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Abe and in further view of Bells et al. (US 2011/0018695 A1, hereinafter referred as “Bells”).
Regarding claim 3, Yan as modified doesn’t explicitly disclose the control method according to claim 1, further comprising: performing, by the mobile terminal, the to-be-performed operation in accordance with a determination that a location at which the touch operation is released is inside the control cancellation area and the touch strength of the touch operation is less than the preset threshold.
 	However, in a similar field of endeavor, Bells discloses performing, by the mobile terminal, the to-be-performed operation in accordance with a determination that a location at which the touch operation is released is inside the control cancellation area and the touch strength of the touch operation is less than the preset threshold (¶0050 discloses a selection of a pop up window's ‘Cancel’ button may have force thresholds depending on the type of action performed).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yan for the purpose of undoing a cancel operation during game play based on a user’s preference.
	Regarding claim(s) 12, this/these apparatus claim(s) has/have similar limitations as method claim(s) 3, and therefore rejected on similar grounds.
	Regarding claim(s) 19, this/these CRM claim(s) has/have similar limitations as method claim(s) 3, and therefore rejected on similar grounds.

5. 	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Abe and in further view of Glebe et al. (US 2013/0077804, hereinafter referred as “Glebe”).
	Regarding claim 6, Yan discloses the control method according to claim 1, further comprising: …touch operation is inside the control cancellation area displayed 
 	Yan as modified doesn’t explicitly disclose displaying, by the mobile terminal, a strength indication identifier of the current touch strength of the touch operation on the touchscreen in accordance with a determination that the current touch location of the touch operation is inside [a displayed object] displayed on the touchscreen.
 	However, in a similar field of endeavor, Glebe discloses displaying, by the mobile terminal, a strength indication identifier of the current touch strength of the touch operation on the touchscreen (¶0011 discloses a size of the displayed object is increased responsive to the force signal indicating that the user is pressing harder against the touch sensitive display screen, and the size of the displayed object is decreased responsive to the force signal indicating that the user is pressing less hard against the touch sensitive display screen) in accordance with a determination that the current touch location of the touch operation is inside [a displayed object] displayed on the touchscreen (¶0010 and ¶0011 discloses defined object may be displayed at a location where the user is pressing against the touch sensitive display screen).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yan for the purpose of providing a visual feedback to the user about the amount of pressure or force is exerted on the touchscreen display. 
	Regarding claim(s) 15, this/these apparatus claim(s) has/have similar limitations as method claim(s) 6, and therefore rejected on similar grounds.

Allowable Subject Matter
Claims 4, 7, 8, 13, 14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692